Citation Nr: 1624501	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-13 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1974 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2011 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and the Appeals Management Center (AMC).  In the February 2011 rating decision, the RO denied service connection for sleep apnea.  

In October 2013, in pertinent part the Board remanded the claim for sleep apnea for additional development and also remanded a claim for service connection for bilateral hearing loss for further development.  This latter claim was subsequently addressed by the AMC in the January 2014 rating decision.  In this decision, the AMC, in pertinent part, granted service connection for bilateral hearing loss and assigned a non-compensable rating effective October 15, 2007.  Then, in February 2014, the Veteran appealed the rating assigned by filing a notice of disagreement. 
 
In a December 2014 decision, the Board denied the claim for service connection for sleep apnea and remanded the claim for an increased rating for hearing loss for issuance of a statement of the case.  The Veteran appealed the denial of service connection for sleep apnea.  In a January 2016 memorandum decision, the Court of Appeals for Veterans' Claims (Court) vacated the December 2014 Board denial of this claim and remanded the case back to the Board for action consistent with the decision.  In May 2016, the RO issued a statement of the case pertaining to the claim for increase for bilateral hearing loss and later in May 2016, the Veteran perfected his appeal of this issue by filing a VA Form 9. 

This is the first time this case has been before the undersigned.   




FINDINGS OF FACT

1.  The Veteran's current sleep apnea did not become manifest in service or for many years thereafter and is not shown to be related to service.

2.  The Veteran's hearing loss is manifested by Level XI hearing in the right ear and Level I hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss are not met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

A.  Service connection for sleep apnea

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for a sleep apnea.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that service connection is warranted because sleep apnea is directly related to service.  Specifically, he stated that, as an infantry soldier during service, he was scheduled for guard duty during irregular hours and would go without decent sleep for days at a time, which he asserts resulted in the currently-diagnosed sleep apnea.  See February 2011 Notice of Disagreement on VA Form 9.

The available service treatment records do not show any complaints of sleep problems or diagnoses of sleep apnea or other sleep disorder.  Also, at an August 1977 reserve physical examination, the Veteran's respiratory and cardiovascular functioning were found to be normal.   

Similarly, on his August 1977 report of medical history, the Veteran reported that he did not currently have, and had never had, frequent trouble sleeping; loss of memory or amnesia; or  palpitation or pounding heart, while at the same time affirmatively reporting a history of stomach, liver, or intestinal trouble.  

Additionally, the service personnel records include a January 1976 enlisted evaluation report, which indicates that the Veteran had been doing an outstanding job serving as a gunner within his platoon while stationed in Germany.  

Post-service, in March 2007, the Veteran reported to K.L., M.D., that he had experienced insomnia for the past three years (this would make the onset of the problem about 2004;  as the Veteran served on active duty from February 1974 to February 1976, the Veteran's own statement at this point would suggest a problem that began more than 30 years after service).

He indicated that his sleep had been disrupted by frequent awakenings and that on average, he was only getting 3 total hours of sleep per night.   At that time, the physician assessed the Veteran as having fatigue. 

In a statement received in September 2008, a friend and co-worker of the Veteran, R.U., indicated that he known the Veteran for over 7 years and had observed him having balance and hearing problems.

Subsequently, an April 2010 sleep study at the San Antonio Sleep Center produced a diagnosis of sleep apnea, and the Veteran has been on a continuous positive airway pressure (CPAP) machine treatment since then.  

In an April 2010 statement, the Veteran's mother reported that he did not snore or have trouble sleeping prior to service.  However, after he separated from active duty in 1976, he came to live with her and she observed his sleep apnea firsthand.  At that time, she noticed that he was snoring and having trouble sleeping.  She remembered that the Veteran had written to her from Germany where he was stationed and stated that his irregular hours, guard duty and going days without sleep had affected his sleep.  She also indicated that she wrote back to him asking why he didn't see a doctor at that time.  She noted that he wrote back, informing her that he was not allowed to go to sick call because of sleep problems as this was unheard of in a combat unit.  

In a subsequent statement, the mother indicated that she had been witness to the Veteran's sleep disorder since he was in the service stationed in Berlin.  She again noted that the Veteran would write to her about his sleep trouble.  He informed her that guard duty at irregular hours had created an obstacle in his sleep.  He had also informed her that when he was on maneuvers in the German countryside, he went days without sleep.  Additionally, she had personally noticed a change in his sleep when he returned from service in Germany and lived with her.  At that time, the Veteran would have trouble sleeping a complete 8 hours and he had also started snoring.    

In a separate June 2010 statement, a friend and co-worker, reported that he had seen the Veteran choke and gasp for air at his house and another time at work.  R.U. had also observed that at times the Veteran seemed very tired and red-eyed.  Additionally, he indicated that the Veteran told him that he had experienced sleep problems a lot in the years following service.  R.U. indicated that he knew from personal experienced that one's sleep could get repeatedly disrupted during military service.    

At a December 2013 VA sleep disorder examination, the examiner diagnosed the Veteran with sleep apnea, noting that the previous April 2010 sleep center study did not state that the Veteran had obstructive sleep apnea.  Instead the center had simply rendered the general diagnosis of sleep apnea.  The examiner noted that the Veteran reported that he had current sleep problems (difficulty going to sleep, snoring, shortness of breath) because of irregular sleep hours during the military.  The examiner noted that the Veteran was never seen by medical personnel for this condition while in the military and the service treatment records showed no evidence of complaints or treatment related to sleep apnea.  The examiner also noted that the Veteran mentioned feeling tired at work sometimes but did not state that he could not perform his job or that the condition impacted his work.  The examiner also noted that the Veteran reported that Dr. L had at one point given him a prescription for a sleeping pill because sometimes he only slept 3 hours per night.  

After conclusion of the examination and review of the claims file, the examiner opined that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by an in-service event, injury or illness.  The examiner noted that while the Veteran currently had a diagnosis of sleep apnea, there was no nexus to military service in review of his medical records.  Also, the examiner indicated that sleep apnea was usually due to a mechanical obstruction in the hypopharynx and did not result from irregular sleep patterns such as those caused by being on guard duty or night patrol.  

Finally, the examiner noted that with all due respect to the Veteran's mother and friend's supporting statements, the Veteran's sleep apnea would have presented much earlier than the 34 years (after separation from service) it took for this diagnosis to be made (had it resulted from service).  

In the January 2016 memorandum decision, the Court found that in the December 2014 decision, the Board failed to provide adequate reasons and bases for finding that the Veteran did not experience in-service sleep apnea symptoms, noting that the Board failed to analyze whether the Veteran suffered from such symptoms, including difficulty with memory and concentration, falling asleep involuntarily during the day, trouble at work due to sleepiness, body jerks, noticeably irregular heartbeat or heart pounding during the night and excessive daytime somnolence.  

The Court also found that the Board, in finding the December 2013 VA examiner's opinion highly probative and based on a fully accurate and factual premise, failed to address certain aspects of the examiner's rationale and its reasons for relying upon it.  The Court indicated that the rationale that 'there is no nexus to military service in review of (the Veteran's) medical records' could not be adopted without the Board properly addressing the non-medical evidence of record that supports the claim, including the assertions of the Veteran and his mother.  

Likewise, the examiner's assertion that if the current sleep apnea were connected to service, it would have presented much earlier than 34 years after service appeared to either disregard the Veteran's statements that sleep apnea symptoms occurred in and continued since service or to confuse the 2010 diagnosis with the onset of the condition, or both, and the Board was obligated to address this issue.  

The Court indicated that the examiner did not explain, and the Board did not address, why length of time between service and diagnosis is conclusive to linkage given that the Veteran reported that he did experience sleep problems in service; and that he and his mother stated that he had experienced sleep problems since service; and the Board did not find these statements not credible.  

Additionally, the Court indicated that the examiner's focus solely on the date of diagnosis, as opposed to onset, manifestation or continuing symptoms appeared to undermine the rationale for the opinion and the Board was obligated to address this issue.  Further, as to the examiner's statement that sleep apnea is not usually the result of irregular sleep patterns, the Board failed to note that the Veteran was not responsible for accurately identifying the cause of a disability alleged to have been incurred in service and frequently was not competent to do so and failed to explain why the examiner's statement supported his negative linkage opinion when the linkage issue is whether current sleep apnea was as likely as not incurred in service or caused by an in-service injury, event or illness-not solely whether current sleep apnea was caused by in-service irregular sleep patterns.  

Moreover, the Court observed that the December 2013 examiner appeared to have been mistaken concerning the Veteran's diagnosis, as he indicated that the 2010 sleep study had not state that the Veteran had obstructive sleep apnea when in fact the study had identified the Veteran's sleep disorder as obstructive sleep apnea via International Classification of Disease (ICD) coding.  

Finally, the Court noted that the Board did not provide an express credibility determination in relation to the sleep apnea symptom statements by the Veteran, his mother and his co-worker.   

The above summarized evidence clearly shows that the Veteran has current sleep apnea.  The remaining question is whether this current disability was incurred in or caused by military service.  Considering their statements together, the Veteran and his mother have asserted that he did experience sleep apnea symptoms during service and has continued to experience these symptoms since service.  However, the service treatment records that have been associated with the claims file do not show that the Veteran had any complaints of sleep problems or that he was diagnosed with sleep apnea or any other sleep disorder.  Also, at the August 1977 reserve physical examination, approximately a year and a half after separation from active duty, the Veteran's respiratory and cardiovascular functioning were found to be normal and no sleep disorder diagnosis or sleep problems were noted.  

Additionally, on his August 1977 report of medical history, the Veteran reported that he did not currently have, and had never had, frequent trouble sleeping; loss of memory or amnesia; or  palpitation or pounding heart, while at the same time affirmatively reporting a history of stomach, liver, or intestinal trouble.  

This report includes a signed certification by the Veteran that his reporting was true and complete to the best of his knowledge.  The Board finds that this statement from the Veteran himself must be given high probative value: there is no reason for the Veteran not to tell health care providers if he was having a problem sleeping while at the same time citing other problems. 

The Board notes that the levels of the Veteran's sleep problems allegedly reported to the Veteran's mother (as indicated by her statements). reasonably qualify as "frequent trouble sleeping."  In this regard, the problems allegedly occurred in two different settings; during irregular guard duty shifts and during maneuvers in the German countryside.  Also, in this latter setting the Veteran allegedly "went days without sleep."  

Similarly, the mother's reports that he was having trouble getting what is commonly considered as a normal amount of sleep (i.e. 8 hours) while living with her in 1976 after active duty separation also reasonably qualifes as "frequent trouble sleeping" (and considered cumulatively with the earlier trouble in service certainly qualifies as having experienced frequent trouble sleeping).  Thus, the Board presumes that if the Veteran had actually experienced such sleep problems during active duty service and then continued to experience problems since that time, including while living with his mother in 1976, he would have reported current and prior frequent trouble sleeping on his August 1977 report of medical history, rather than indicating that he didn't have and had never had such trouble and then citing to other problems. 

Similarly, the Board presumes that if he was experiencing other symptoms compatible with his sleep apnea such as heart palpitations and/or memory loss, he would have reported these symptoms.  Also, during the March 2007 visit with K.L., M.D., the Veteran reported insomnia and sleeps disruption for the past 3 years and did not report having sleep difficulties at any earlier time.  Had the Veteran been actually suffering from continued sleep problems ever since service, for more than 30 years, the Board presumes that he would have reported this fact to K.L in order to present the treating physician with an accurate history rather than indicating that he had only had such problems for the past 3 years.  See LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).   
     
The quintessential issue is not "credibility".  "At best the human memory is fallible, and courts and juries can only demand that the material facts be accurately remembered and correctly given in evidence.  It is difficult to find two men [or women], however conscientious, who will give precisely, and in all respects, the same account of a transaction to which they are eye-witnesses.  It is also true that few men can give, in every minutiae, two identical accounts of one occurrence, especially when those accounts are given at different periods."  U.S. v. Hall, 44 F. 864, 876 (D.C.Ga. 1890).  

In this case, the Veteran and his mother appears to believe a recollection as to what happened in service thirty years ago and over thirty years.  However, this testimony is at odds with the contemporaneous medical evidence and, therefore, the Board finds that the Veteran is simply not a reliable historian.  It is well within common knowledge and ordinary experience that human memory is not perfect.  In this case, the Board provided a clear and rational reason for concluding that this Veteran could not accurately recall the events of long ago.  These types of determinations are fundamental to the role of the Board as a fact finder and must be respected absent clear error. 

"Generally, after a proper foundation has been laid, a witness may be impeached by evidence of his declarations or statements which are either inconsistent or contradictory to his testimony at trial.  The fact that he has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony."  State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975). 

Thus, given the lack of a report of sleep problems on the 1977 medical history; the lack of any other medical or other lay evidence indicating that the Veteran suffered any sleep problems during service or soon thereafter; and the Veteran's specific report to his treating physician K.L. of sleep problems beginning in approximately 2004, the Board does not find accurate the reports of  the Veteran and his mother of experiencing sleep problems during service (including the specific, current symptoms noted by the Court) and continuing to have such problems since service.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)].

In so doing, the Board is not finding that the Veteran was not required to stay awake for long periods on maneuvers or during guard duty, as these duties do not appear inconsistent with his responsibilities as an infantryman and gunner.  However, the Board is finding inaccurate his and his mother's reports of in-service problems sleeping occurring during periods when he was not required to be awake, along with their description of continuity of such sleep problems since service.  Given these inaccuracies, and the lack of any other evidence to the contrary, the Board finds accurate the history of sleep disorder symptoms indicated by the medical evidence; i.e. that the Veteran's sleep problems began in approximately 2004; that these were brought to the attention of Dr. KL in 2007; and that he was eventually diagnosed with sleep apnea in 2010, based on the sleep study performed in that year.   

In his 2008 statement, RU indicated that he had known the Veteran for "over 7 years."   Also, in the subsequent 2010 statement, RU simply indicated that he had observed the Veteran's sleep-related symptomatology (i.e. choking and gasping) on two occasions; once at home and once at work, and had also generally observed the Veteran looking very tired and red-eyed.  RU did not indicate the year that he first observed such symptoms but based on his earlier 2008 report, it could not have been any earlier than sometime around 2000.  (Also, there is nothing in his statement that would tend to indicate that any of his observations were made prior to 2004).   Thus, RU's direct observations are essentially consistent with a history of sleep problems beginning in approximately 2004.  R.U. did also indicate that the Veteran told him that he had frequently experienced such sleep problems in the years after he served in the military.  However, for the reasons indicated above, the Board finds the Veteran's reporting concerning continuity of sleep problems since service and sleep problems occurring prior to approximately 2004 inaccurate.  Thus, given that the Veteran is not found to be an accurate historian in regard to onset of sleep problems, the Board similarly finds inaccurate his report, contained in RU's statement, of experiencing sleep problems since service or soon thereafter. 

In formulating the December 2013 medical opinion, the VA examiner relied on the Veteran's sleep apnea having a relatively recent onset.  In this regard, the examiner specifically indicated that he did review the claims file.  He also specifically reasoned that there was "no nexus to miliary service in review of (the Veteran's) medical records."  This comment expresses the examiner's opinion that the medical evidence of record does not tend to show that there is any relationship between the Veteran's service and his current sleep apnea  (See e.g. definition of nexus: a relationship or connection between people or things, found in Merriam Webster's Learner's Dictionary, http://www.merriam-webster.com/dictionary/nexus).  

Given that the medical documentation of record does not indicate onset of sleep problems during service or at any time prior to 2004, and does not otherwise suggest any relationship between service and the current sleep apnea; and given that the lay statements to the contrary have been found inaccurate, the Board finds that this documentation provides an adequate basis for the examiner to conclude it was less likely than not that the Veteran's sleep apnea was incurred in or caused by an in-service event, injury or illness.  See e.g. Monzingo v. Shinseki, 26 Vet. App. 97, 106-07 (2012). 

In making this finding, the examiner did not explicitly address the assertions of the Veteran and his mother that the Veteran first experienced sleep problems during service and has continued to experience them ever since.  However, as explained above, these reports have been found inaccurate and the findings indicated by the medical evidence (i.e. relatively recent onset of sleep problems with an even more recent diagnosis of sleep apnea) are considered accurate.  Consequently, the examiner was not required to address these contrary lay assertions.  That is the job of the Board. 

Similarly, as noted by the Court, the examiner did state that "with all due respect to the Veteran's mother and friend's supporting statements", if the current sleep apnea were connected to service, it would have presented much earlier than 34 years after service.  (See Memorandum Decision, page 7).  This statement did not credit the reports of the Veteran' mother and R.U. (and by extension the Veteran himself), inasmuch as these reports tend to indicate that the Veteran experienced symptoms of sleep apnea during service or soon thereafter and has continued to experience such symptoms ever since that time.  (Notably, as indicated below, the examiner did give credence to the assertion that the Veteran's active duty involved irregular sleep patterns, such as those due to guard duty and night patrol).  However, as alluded to above, since these reports of symptom onset and continuity since service have been determined to be inaccurate, the examiner was not required to credit them.  

Also as pointed out by the Court, the Veteran is not responsible for accurately identifying the cause of a disability alleged to have been incurred in service and is frequently not competent to do so.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this context, the VA examiner's statement that sleep apnea is not usually the result of irregular sleep patterns simply constituted a comment that the Veteran's asserted connection between having experienced sleep disruption in service and having current sleep apnea was not likely present.  Thus, it represents a partial rationale as to why the examiner concluded that the Veteran's sleep apnea was less likely than not incurred in or caused by active military service and is complementary to the underlying finding that the medical evidence (I.e. medical records indicating the absence of sleep apnea symptoms during service or at any time prior to 2004) does not show a relationship between the Veteran's sleep apnea and his military service.  

The Court also correctly observed that the December 2013 VA examiner failed to notice that the 2010 sleep study did identify the Veteran's sleep disorder as obstructive sleep apnea via ICD coding rather than simply as "sleep apnea."  Because of this, the examiner provided a more generalized opinion that the Veteran's "sleep apnea" was less likely than not incurred in or caused by active military service.  

In other words, after review of the record and examination of the Veteran, the examiner ultimately reached the general conclusion that the Veteran's sleep apnea, whatever specific form it took, was less likely than not incurred in or caused by active military service, and supported this conclusion by an appropriate rationale (as explained above).  

Consequently, as there is no indication, or assertion on the part of the Veteran or his representative, that the examiner's opinion would have been altered if he had correctly determined that the Veteran in fact was diagnosed with the obstructive form of the disease, the Board finds that the examiner's opinion is adequate and retains sufficient probative value to weigh against the Veteran's claim.       

Finally, inasmuch as the Veteran is alleging that his sleep apnea is related to service other than based on continuity of symptomatology, as a layperson, without any specified expertise concerning the etiology of this disease, the Board cannot afford such allegation more than minimal probative value.  

In sum, as sleep apnea or symptoms thereof were not shown in service or for many years thereafter, and as sleep apnea is not otherwise shown to be related to service, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. §§ 3.102, 3.303; See Alemany v. Brown, 9 Vet. App. 518 (1996).
  
B.  Increased rating for hearing loss

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's hearing loss has not varied significantly during the appeal period. 

In evaluating hearing loss, Table VI is generally used to determine a Roman numeral designation (I through XI) for hearing impairment of each ear, based on testing (by a state-licensed audiologist), including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  However, where there is an exceptional pattern of hearing impairment, the Roman numeral designation may be derived based solely on puretone threshold testing through use of Table VIA. Such exceptional patterns include puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz and puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Following the determination of the Roman numeral designations, Table VII is used to determine the rating for hearing loss by combining the Roman numeral values assigned for each ear.  Ratings for hearing impairment are derived by this mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

At a March 2016 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
 105
105
105
105
LEFT
15
15
15
25

The average puretone thresholds were 105 decibels in the right ear and 17.5 decibels in the left ear.  Speech audiometry revealed that speech recognition was 0 percent in the right ear and 100 percent in the left ear.  The Veteran reported difficulty hearing and understanding conversations, especially with his right ear and often asked people to repeat themselves.  He also reported difficulty localizing where sounds were coming from.  Earlier audiometric testing reports, including from April 2015, November 2013, September 2009 and October 2008 similarly show severely impaired hearing in the right ear and hearing within normal limits by VA standards in the left ear.   

Applying either Table VI or Table VIA to the March 2016 VA examination findings results in assignment of Level XI hearing in the right ear.  Applying Table VI to the March 2016 left ear findings results in assignment of Level I hearing in the left ear.  Then under Table VII, LeveI I hearing in the better ear and Level XI hearing in the poorer ear results in assignment of a 10 percent rating.  Applying the results of the earlier audiometric testing reveals identical results. 

The Board is limited in evaluating hearing loss to the mechanical application of the rating schedule under the specified testing methods. The 10 percent evaluation currently assigned for his bilateral hearing loss accurately reflects his disability picture as contemplated under the VA rating criteria throughout the rating period on appeal.  Thus, there is no basis for assigning a schedular rating in excess of 10 percent for the Veteran's service-connected hearing loss.  

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The October 2008 VA examiner noted that the Veteran had difficulty understanding speech in noisy settings, including in background noise, in groups, with television, and listening to music.  Also, the November 2013 VA audiological examiner noted that in order for the Veteran to understand people who were speaking to him, he needed to receive visual cues as well as auditory ones.  Additionally, the March 2016 VA examiner indicated that the Veteran had difficulty hearing and understanding conversations, especially with his right ear and often asked others to repeat themselves.  He also had difficulty localizing where sounds were originating.  The Board finds these descriptions of the functional effects are sufficient to comply with the applicable VA policies.  Martinak, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities)..

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected bilateral hearing loss.  However, it must follow the controlling regulations.  While the Veteran does have difficulty with his hearing, particularly in the right ear, the audiometric examination results, as compared to the applicable rating criteria, do not warrant a rating in excess of 10 percent during the period on appeal.  Thus, the Board does not have a basis for assigning a rating in excess of 10 percent for the bilateral hearing loss at any time during the appeal period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321 is warranted.  However, the Board finds that the applicable rating criteria reasonably contemplate the Veteran's disability level and symptomatology, including his difficulty understanding speech without visual cues and in noisy settings, via assignment of the existing 10 percent rating.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service-connected for tinnitus and this disability has also been assigned a 10 percent rating.  However, there is no indication or assertion by the Veteran or his representative that the collective impact of these disabilities is greater than that captured by the existing combined 20 percent rating assigned for these disabilities.  Accordingly, there is no basis for extraschedular consideration based on the presence of such a collective impact.  Johnson, 762 F.3d 1362 (Fed. Cir. 2014).

In sum, considering both the schedular and extraschedular criteria, a basis for assignment of a rating in excess of 10 percent for the Veteran's service-connected hearing loss has not been established.  The preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. §4.85, 4.86; Alemany, 9 Vet. App. 518 (1996).  

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in regard to the claim for service connection for sleep apnea in a letter sent to the Veteran in May 2010.  While it does not appear that the veteran was provided a notice letter regarding his claim for increase, as this claim stems from the appeal of an initial grant of service connection, the purpose of such notice was already fulfilled when service connection was granted and an initial rating was assigned. Thus, any technical notice deficiency (including in timing) was not prejudicial to the Veteran.   See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, neither the Veteran nor his representative has asserted any shortcomings in the notice provided.   

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, post-service treatment records and pertinent assertions by the Veteran, his mother and a co-worker have all been associated with the claims file.

The Board notes that some of the service treatment records have not been associated with the claims file.  In a December 2008 duty to assist letter, VA informed the Veteran that additional service treatment records are unavailable and that all efforts to obtain such information have been exhausted.  Moreover, the Veteran has stated that he did not seek treatment for sleep disturbance during service because sleep studies were not conducted during his service tenure and because it was not common for military personnel in a combat unit to seek medical treatment for sleep problems.  See June 2010 statement by Veteran's mother and the Veteran's March 2011 VA Form 9.  Accordingly, there can be no prejudice to the Veteran as a result of the absence of these records because, even were service treatment records to be located, such records would not show treatment for sleeping problems as per the lay statements of record; therefore, VA's duty to assist the Veteran in locating such relevant records has been satisfied.  See 38 U.S.C.A. § 5103A(d).  

Additionally, upon remand by the Board in October 2013, the Veteran was afforded with the December 2013 VA examination to assess his sleep apnea and is adequate for the purpose of deciding this appeal.  The examination report contains all the findings needed to decide the claim for service connection for sleep apnea, including the Veteran's history and a rationale for the opinion given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Moreover, the Veteran's bilateral hearing loss has been appropriately assessed by multiple audiology evaluations, including the most recent March 2016 evaluation.

In sum, VA has provided assistance to the Veteran as required under 38 U.S.C.A.  § 5103A and 38 C.F.R. § 3.159(c).   The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.   

Hence, no further notice or assistance is required to fulfill VA's duty to assist and the Board will proceed to render its decision.

ORDER

Service connection for sleep apnea is denied. 

An initial rating in excess of 10 percent for bilateral hearing loss is denied.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


